___________

                                    No. 96-3191
                                    ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *
     v.                                 *   Appeal from the United States
                                        *   District Court for the
Rory Allen Gregory, also known          *   Western District of Arkansas.
as Roy Allen, also known as Roy         *
Gregory,                                *         [UNPUBLISHED]
                                        *
              Appellant.                *


                                    ___________

                      Submitted:    January 3, 1997

                           Filed:   January 10, 1997
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Rory Allen Gregory pleaded guilty to attempting to manufacture
methcathinone, in violation of 21 U.S.C. §§ 841(a)(1) and 846.              The
                 1
district court       sentenced him to 155 months' imprisonment.       Gregory
appeals, and we affirm.


     Gregory challenges the district court’s drug-quantity findings.         We
conclude, however, that the district court did not clearly err in adopting
the presentence report's conservative approximations of the amount of drugs
Gregory could have produced from the precursor chemicals found at his
clandestine drug laboratory.        See U.S. Sentencing Guidelines Manual §
2D1.1,




         1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
comment. (n.12) (1995) (where there is no drug seizure, court shall
approximate quantity of controlled substance; court may consider, among
other things, size or capability of any laboratory involved); United States
v. Scott, 91 F.3d 1058, 1062 (8th Cir. 1996) (standard of review).
Gregory’s argument that such an approximation is proper only when all the
necessary precursor chemicals are present is without merit.     See United
States v. Beshore, 961 F.2d 1380, 1383-84 (8th Cir.) (even in absence of
necessary precursor chemical, district court could properly approximate
amount of controlled substance that could have been produced), cert.
denied, 506 U.S. 884 (1992); United States v. Havens, 910 F.2d 703, 705
(10th Cir. 1990) (quantity of drugs should equal amount of drugs producible
if chemicals possessed by defendant were combined with proportionate
amounts of missing ingredients), cert. denied, 498 U.S. 1030 (1991).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-